              Case 3:19-cv-05901-RJB Document 35 Filed 06/11/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        WENDY A. MAKI,                                      CASE NO. 19-cv-5901-RJB
11
                                   Plaintiff,               ORDER AWARDING SANCTIONS
12              v.
13      BREMERTON SCHOOL DISTRICT,
        LINDA SULLIVAN-DUDZIC, and her
14      marital community, SUSAN K. STONE,
        and her marital community,
15
                                   Defendants.
16

17          THIS MATTER comes before the Court on Plaintiff’s Motion to Compel Bremerton
18   School District’s (“BSD”) Answers to Interrogatories and Requests for Production and for
19   Sanctions (“Motion to Compel Discovery”). Dkt. 22. The Court has considered the pleadings
20   filed regarding the motion and the remaining file herein. For the reasons set forth below, BSD
21   should be sanctioned for $5,015.00.
22

23

24


     ORDER AWARDING SANCTIONS - 1
               Case 3:19-cv-05901-RJB Document 35 Filed 06/11/20 Page 2 of 6



 1                                       I.    FACTUAL BACKGROUND

 2          On May 14, 2020, the Court granted Plaintiff’s Motion to Compel Discovery and Request

 3   for Sanctions. Dkt. 29. The Order Granting Plaintiff’s Motion to Compel Discovery and Request

 4   for Sanctions provides as follows:

 5                  [D]espite requesting sanctions, Plaintiff provides nothing showing
                    her reasonable attorneys’ fees or costs in bringing [the motion to
 6                  compel discovery]. Because it appears that sanctions are
                    warranted, Plaintiff is granted leave to file an affidavit and/or other
 7                  materials detailing her reasonable attorneys’ fees and costs in
                    bringing this motion, due no later than May 22, 2020. BSD should
 8                  be given an opportunity to file a written response as to whether
                    Plaintiffs’ reasonable attorneys’ fees and costs should be awarded,
 9                  due no later than May 29, 2020. Plaintiff should be given an
                    opportunity file a written reply, due no later than June 5, 2020.
10
     Dkt. 29, at 9 (citation omitted).
11
            On May 22, 2020, Plaintiff’s counsel, Daniel Gallagher, filed a response in the form of a
12
     declaration. Dkt. 30. The declaration describes Mr. Gallagher’s experience and qualifications and
13
     provides that he spent (measured in 0.1-hour increments) “20 hours of attorney time on this
14
     motion with a total lodestar of $10,000.00. The lodestar is calculated based upon the hourly rate
15
     of $500.” Dkt. 30, at 2. The declaration provides no detailed report or itemized log of the 20
16
     hours of attorney time. See Dkt. 30.
17
            On May 22, 2020, Plaintiff’s additional counsel, Deborah Boe, filed a response in the
18
     form of a declaration. Dkt. 31. Ms. Boe’s declaration describes her experience and qualifications
19
     and provides that she “expended 17.7 hours on the Motion to Compel and Reply” at an hourly
20
     rate of $425 for a total of $7,522.50. Dkt. 31, at 3. Ms. Boe’s declaration contains no detailed
21
     report or itemized log of her 17.7 hours of attorney time, but it does provide the following
22
     generalized descriptions:
23

24


     ORDER AWARDING SANCTIONS - 2
               Case 3:19-cv-05901-RJB Document 35 Filed 06/11/20 Page 3 of 6



 1                    11. More than a third of the 17.7 hours was spent reviewing the
                      two document dumps of emails on April 20th and May 7th, from
 2                    Mr. Safarli, about 25,000 pages in thousands of separate pdf files,
                      of mostly junk email in order to determine if any of it was
 3                    responsive as it impacted our Motion and Reply. Many more hours
                      have been expended reviewing the emails after the Reply was
 4                    filed, not included in the 17.7 hours.

 5                    12. I expended at least 10 hours in CR26 conferences, follow up
                      emails and review of outstanding discovery before this motion was
 6                    brought; those hours are not included in the 17.7 hours. In addition,
                      no hours are included in the 17.7 hours for the present fee
 7                    declaration.

 8                    13. Mr. Gallagher and I coordinated our tasks on the Motion and
                      Reply in order to not be duplicative but enough to ensure a
 9                    cohesive and quality result.

10   Dkt. 31, at 3.

11           On May 29, 2020, BSD filed a response. Dkt. 32. BSD requests that the Court not award

12   any attorney fees because Defendants have now responded to the outstanding discovery requests.

13   Dkt. 32, at 1. BSD adds that “a combination of factors” caused the delay:

14                    counsel start[ed] a trial in another case on March 9, 2020 in Clark
                      County Superior Court that went to verdict; a volume of cases …
15                    became more challenging to managefter [sic] the COVID-19
                      pandemic; and requesting discovery continuances from Plaintiff’s
16                    counsel based overly-optimistic estimates. Undersigned counsel
                      states that these circumstances will not be repeated or will be better
17                    managed for the rest of this case. Thus, Defendants ask this Court
                      to not award attorney fees or, at a minimum, reserve decision on
18                    whether attorney fees may be awarded depending on how the rest
                      of discovery is conducted.
19
     Dkt. 32, at 2.
20
             BSD further objects to the amount of fees requested. Dkt. 32, at 2. BSD notes that Ms.
21
     Boe spent “more than a third of the time reviewing emails that were produced in discovery,”
22
     which should not have been counted toward an award of attorney’s fees as the documents would
23
     have to be reviewed regardless of the motion to compel. Dkt. 32, at 2. Additionally, BSD
24


     ORDER AWARDING SANCTIONS - 3
               Case 3:19-cv-05901-RJB Document 35 Filed 06/11/20 Page 4 of 6



 1   contends that Mr. Gallagher’s failure to provide a breakdown of hours worked made it

 2   impossible to “test Ms. Boe’s statement that she ‘coordinated … tasks’ with Gallagher to avoid

 3   duplication.” Dkt. 32, at 4 (quoting Dkt. 31, at 3).

 4           BSD requests that

 5                    [i]f the Court awards some amount of fees, it should be only
                      $5,015 for both Plaintiffs’ counsel. This amount represents 11.8
 6                    hours (two-thirds of Ms. Boe’s total hours, with the one-third
                      reduction for review of emails that would have occurred anyway) at
 7                    $425. No amount of fees should be awarded for Mr. Gallagher, who
                      did not provide meaningful information or documentation in response
 8                    to this Court’s invitation to apply for an attorney fee award.

 9   Dkt. 32, at 4.

10           On June 5, 2020, Mr. Gallagher and Ms. Boe filed replies in the form of second

11   declarations, which provide basic, itemized logs of the attorney work hours. Dkts. 33; and 34.

12   The second declarations add the hours spent preparing for their replies, increasing Mr.

13   Gallagher’s request to $11,000 (22 hours) and Ms. Boe’s to $8,585.00 (20.2 hours), totaling

14   $19,585. Dkts. 33; and 34. The second declarations argue that BSD’s response to the outstanding

15   discovery remains inadequate and that BSD’s alleged violations will be detailed in a forthcoming

16   second motion for sanctions. Dkts. 33, at 2; and 34, at 5.

17                                              II.    DISCUSSION

18           Fed. R. Civ. P. 37(a) provides, in part, the following guidance concerning motions to

19   compel discovery:

20                      (5) Payment of Expenses; Protective Orders.
                         (A) If the Motion Is Granted (or Disclosure or Discovery Is
21                    Provided After Filing). If the motion is granted—or if the
                      disclosure or requested discovery is provided after the motion was
22                    filed—the court must, after giving an opportunity to be heard,
                      require the party or deponent whose conduct necessitated the
23                    motion, the party or attorney advising that conduct, or both to pay
                      the movant's reasonable expenses incurred in making the motion,
24


     ORDER AWARDING SANCTIONS - 4
               Case 3:19-cv-05901-RJB Document 35 Filed 06/11/20 Page 5 of 6



 1                  including attorney's fees. But the court must not order this payment
                    if:
 2
                       (i) the movant filed the motion before attempting in good faith
                    to obtain the disclosure or discovery without court action;
 3
                      (ii) the opposing party's nondisclosure, response, or objection
 4                  was substantially justified; or

 5                     (iii) other circumstances make an award of expenses unjust.

 6   Fed. R. Civ. P. 37(a)(5).

 7          Courts are given broad discretion to control discovery under Fed. R. Civ. P. 37, including

 8   “particularly wide latitude … to issue sanctions under FRCP 37(c)(1)[.]” Ollier v. Sweetwater

 9   Union High Sch. Dist., 768 F.3d 843, 859 (9th Cir. 2014) (quoting Yeti by Molly, Ltd. v. Deckers

10   Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001)).

11          Here, the award requested by Plaintiff should be reduced. Even with the itemized

12   attorney hours eventually provided in Plaintiff’s counsels’ second declarations, it is unclear to

13   the Court how Mr. Gallagher and Ms. Boe coordinated their efforts, why multiple attorneys were

14   needed, how much time reviewing emails was spent on emails responsive to the requests, or why

15   as many as 5.9 hours of legal research were spent on a seemingly routine motion to compel

16   discovery.

17          An award of $5,015.00 is reasonable. Mr. Gallagher’s first declaration contained no

18   itemization of the hours he worked; Ms. Boe’s first declaration contained at least a generalized

19   description of her work. See Dkts. 30; and 31. The award to Plaintiff should be limited to those

20   attorney work hours for which BSD had an opportunity to meaningfully respond and that were

21   necessitated by the motion to compel. An award of $5,015.00 represents 11.8 work hours of Ms.

22   Boe, approximately two-thirds of Ms. Boe’s total work hours reported in the first declaration,

23   with an approximate one-third reduction for review of emails that may have occurred regardless

24   of the discovery materials being untimely produced.



     ORDER AWARDING SANCTIONS - 5
               Case 3:19-cv-05901-RJB Document 35 Filed 06/11/20 Page 6 of 6



 1          Therefore, the Court should order sanctions against BSD in the amount of $5,015.00.

 2                                               III.    ORDER

 3          Therefore, it is hereby ORDERED that:

 4              •   Defendant Bremerton School District is sanctioned for $5,015.00.

 5          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 6   to any party appearing pro se at said party’s last known address.

 7          Dated this 11th day of June, 2020.

 8

 9
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER AWARDING SANCTIONS - 6
